LARSEN, Justice, dissenting.
I dissent. Appellee, Harry Yarbrough, has a criminal record as long as my arm. three decades: This criminal activity spans
Date Offense(s) Disposition
05/06/53 Larceny 5 years probation
10/19/56 Larceny Pay costs/restitution
11/26/56 Carrying concealed deadly weapon 3 years suspended sentence and released on 2 years probation
04/09/59 Burglary 4-8 years Pa. Bureau of Corrections
04/11/59 Burglary 4-8 years Pa. Bureau of Corrections
05/13/59 Burglary, Larceny 4-8 years Pa. Bureau of Corrections
02/06/64 Burglary, Larceny Suspended sentence and pay costs/restitution
*572Date Offense(s) Disposition
07/09/64 Disorderly conduct Forfeiture $25.00
08/03/65 False Pretenses Pay restitution
09/16/65 Robbery 3-8 years Pa. Bureau of Corrections
06/23/66 Robbery, Prison breech 172-3 years Pa. Bureau of Corrections
06/28/66 ■ Convicted parole violator Recommitted
12/16/71 Burglary 272-7 years Pa. Bureau of Corrections
09/16/74 Burglary, Receiving stolen property 5 years probation
06/02/75 Escape 1-3 years Erie County Prison
03/21/77 Retail Theft Dismissed
03/29/77 Receiving stolen property nolle prosequi
03/29/77 Receiving stolen property, Theft by Deception 1172-23 months Erie County Prison
03/29/77 Receiving stolen property nolle prosequi
03/29/77 Burglary, Theft by unlawful taking, Receiving stolen property 7 years probation. Probation revocation hearings pending
01/19/79 Retail Theft 15 days Erie County Prison
01/31/79 Retail Theft 5 days Erie County Prison
01/22/80 Retail Theft $226 fines/costs
04/xx/80 Violation of Public Welfare Code (Fraud) 1 year probation. Probation revocation hearings pending
04/13/81 Retail Theft (4th offense) 1172-23 months Erie County Prison. Probation revocation hearings pending
*573Date Offense(s) Disposition
10/09/81 Retail Theft Dismissed (private complaint)
12/17/81 Violation of No 6 months probation Fault Insurance Act
06/28/84 Retail Theft (5th Still pending offense)
This final offense, the subject of the instant appeal, involved a retail theft in a supermarket at the corner of 24th and Parade Streets in Erie. Appellee was apprehended in the process of stealing four cans of sardines and one bottle of hot sauce. The trial judge carefully considered the “minor” nature of the offense and appellee’s record of repeated offenses when he sentenced appellee to a term of 2V2 to 5 years imprisonment, well within the minimum sentencing guideline range.1 In supporting his decision, the trial judge emphasized that the nature of the crime was not important in light of appellee’s pattern of criminal conduct and his seeming inability to conduct his life beyond the confines of prison without violating the law.
Superior Court, in remanding for imposition of a lighter sentence, was of the opinion that this was not a serious crime and that it did not constitute a danger to the public. Substituting its own discretion for that of the trial court, Superior Court determined that the nature of the crime outweighed appellee’s extensive record. As I stated previously:
Where the sentence is within the legislative guidelines, appellate courts may not vacate sentences as being manifestly excessive merely because the trial judge imposed a *574tough sentence where the appellate judges would have given a lenient one.
Commonwealth v. Parrish, 515 Pa. 297, 303, 528 A.2d 151, 154 (1987) (Larsen, J., dissenting). It is clear that Superior Court exceeded its scope of appellate review and that this Court has the authority to correct this manifest error. Id.
Accordingly, I would reverse the order of Superior Court and reinstate the judgment of sentence imposed by the trial court.
McDERMOTT, J., joins in this dissenting opinion.

. Appellee pleaded guilty to retail theft. Because this was a fifth offense of this nature, it was graded as a felony of the third degree. 18 Pa.C.S.A. § 3929(b)(1), (2). His offense gravity score was 5. Under the sentencing guidelines in effect at the time the offense was committed, the applicable minimum range was twenty-four to thirty-six months.